¡Stephens, J.
1. Where, in defense to a suit on a note given by the defendant for work done by the plaintiff in repairing a tractor for the defendant, the defendant pleaded a failure of consideration, in that the plaintiff, in making the repairs, failed to put the tractor in good *518operating condition according to the terms of the contract, evidence that when the tractor was used for the first time after the making of the repairs it did not operate properly was sufficient to authorize the jury to find that the failure of the tractor to operate was due to the failure of the plaintiff to properly make the repairs. This is true notwithstanding a period of two or three months intervened between the date of the making of the repairs by the plaintiff and the use of the tractor by the defendant, and notwithstanding a crack had appeared in the cylinder block after the plaintiff had made the repairs. The jury could have inferred that the failure of the tractor to operate properly was caused not by the two or three months’ delay in the use of the tractor or by the defect in the cylinder block, but by the failure of the defendant to properly make the repairs according to the contract.
Decided August 31, 1928.
H. M. Broadwell, J. B. Mozley, for plaintiff.
J. P. Broolce, for defendant.
2. The verdict found for the defendant on the plea of failure of consideration was authorized.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.